Citation Nr: 1314317	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  10-15 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a neurologic disability affecting the upper extremities.

5.  Entitlement to service connection for a neurologic disability affecting the right lower extremity.

6.  Entitlement to service connection for a kidney disability.

7.  Entitlement to service connection for a heart disability.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

10.  Entitlement to an initial compensable rating for bilateral hearing loss.

11.  Entitlement to a rating in excess of 20 percent for a gunshot wound of the right chest wall.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to July 1965 and from October 1977 to August 1984.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned at a December 2012 videoconference hearing.  A transcript of that hearing has been associated with his claims folder.

The record reflects that the Veteran was previously represented by David L. Huffman, Esquire, as indicated by a completed VA Form 21-22a dated in June 2007.  At the December 2012 hearing, however, the Veteran appeared with Raymond Smith, Esquire, and it was stated that a new power of attorney appointing Mr. Smith as the Veteran's representative was prepared at the RO on the day of the videoconference hearing.  Nevertheless, a signed power of attorney appointing Mr. Smith as the Veteran's representative has not been made a part of the record provided to the Board.  See 38 C.F.R. § 14.631(a) (2012) (requiring a power of attorney before VA will recognize an individual as a claimant's representative). 

In a March 2013 letter, the Board notified the Veteran of his right to representation, requested that he clarify his choice of representation, and notified him that if a response was not received within 30 days his appeal would be adjudicated with the assumption that he wished to represent himself.  This letter was sent to the Veteran's address of record and was not returned as undeliverable.  The Veteran did not respond to the March 2013 letter.  The Board will therefore proceed.  


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the Veteran's service-connected psychiatric disability, hearing loss, and gunshot wound of the right chest wall may have worsened since his most recent VA examinations in April and May 2009.  In fact, during the December 2012 hearing the Veteran reported that these disabilities had worsened in the years since the 2009 examinations and he requested new VA examinations.  The Board notes that the Veteran was scheduled for VA examinations in February and March 2012 to assess the severity of the service-connected psychiatric disability, hearing loss, and gunshot wound.  However, he failed to report for these examinations.  Nevertheless, he explained during the December 2012 hearing that he had only received notice of the examinations the day before they were scheduled.  He reportedly contacted VA to reschedule the examinations and was told that new examinations would be scheduled, but he never received any further notice concerning new examinations.

In light of the fact that the above evidence triggers VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected psychiatric disability, hearing loss, and gunshot wound, that the Veteran explained his failure to report for the previously scheduled examinations, that the most recent VA examinations were in 2009, and that the claims are otherwise being remanded to obtain additional treatment records, the Board finds that it is appropriate to again schedule the Veteran for VA examinations.

With respect to the claims of service connection for tinnitus and a left shoulder disability, the Veteran was afforded VA examinations in April and May 2009 to obtain opinions as to the nature and etiology of any such disabilities.  The April 2009 VA audiological examination report reflects that the Veteran apparently did not report tinnitus during the examination.  Thus, no opinion as to the etiology of tinnitus was provided.  However, the Veteran has subsequently reported that he experiences tinnitus.  For example, a March 2012 VA audiology consultation note includes a report of occasional tinnitus.  This disability has reportedly been present on an intermittent basis ever since he was exposed to loud noises in service associated with such things as military aircraft.  Hence, in light of the fact that the Veteran is competent to report the presence of tinnitus and no opinion as to its etiology was provided during the April 2009 examination, a new examination is necessary to obtain such an opinion.

As for the claimed left shoulder disability, the physician who conducted the May 2009 VA examination noted that the Veteran was reportedly not claiming service connection for a left shoulder disability, but rather a right shoulder disability.  He concluded that no relationship was found between any right shoulder disability and the Veteran's gunshot wound of the right chest wall.  However, he did not specify whether or not any current left shoulder disability was in fact present.  As the Veteran has continued to claim service connection for a left shoulder disability, this issue is currently on appeal, and the Veteran has not otherwise withdrawn his appeal, a new examination is necessary to obtain an opinion as to the nature and etiology of any current left shoulder disability.  (He has also at times claimed that a left shoulder disability is due to diabetes.)

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Medical records reveal that the Veteran has been diagnosed as having diabetes mellitus.  Also, he contends that he has various other current disabilities that are related to his diabetes, including a neurologic disability of the upper extremities, a neurologic disability of the right lower extremity, a kidney disability, a cardiac disability, and erectile dysfunction.  He claims that he was exposed to herbicides in Vietnam while stationed aboard the U.S.S. Constellation.  Specifically, he claims that the ship was located off the coast of Vietnam and that he made several trips to the shoreline to deliver supplies or pick up ordnance.

Service personnel records reflect that the Veteran was stationed aboard the U.S.S. Constellation from February to June 1965.  He is competent to report that he made trips to the Vietnam shoreline during this time, however a preliminary review of information concerning the history of the U.S.S. Constellation during this time period provides evidence that is contrary to his reports.  Thus, a remand is necessary to attempt to obtain information concerning the operations of the U.S.S. Constellation during the period from February to June 1965.

Also, the claims of service connection for a bilateral neurologic disability of the upper extremities, a neurologic disability of the right lower extremity, a kidney disability, a cardiac disability, and erectile dysfunction are all inextricably intertwined with the claim of service connection for diabetes mellitus.

Additionally, the Veteran reported during the December 2012 hearing that he continued to receive treatment for his claimed disabilities at the VA Medical Center in Philadelphia, Pennsylvania (VAMC Philadelphia).  Also, a VA audiology evaluation note and a VA psychiatric consultation note dated on July 5 and July 12, 2012, respectively, reflect that the Veteran was scheduled for follow-up treatment for his hearing loss and psychiatric disability.  The most recent VA treatment records included among the Veteran's paperless records in the Virtual VA system are contained in the Philadelphia Vista electronic records system and are dated to July 12, 2012.

Thus, it appears that there are VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Additionally, VA treatment records, including a July 2012 VA mental health evaluation note, indicate that the Veteran continued to receive treatment for his kidney disability at the Thomas Jefferson University Hospital in Philadelphia, Pennsylvania.  In April 2010, the agency of original jurisdiction (AOJ) requested and received all available treatment records from the Jefferson Health System.  However, these treatment records are only dated to August 2009.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any additional treatment records from the Jefferson Health System.  Thus, a remand is necessary to attempt to obtain any additional relevant records from this treatment provider.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for hearing loss, tinnitus, a left shoulder disability, diabetes mellitus, a neurologic disability of the upper extremities, a neurologic disability of the right lower extremity, a kidney disability, a cardiac disability, erectile dysfunction, a psychiatric disability, and residuals of a gunshot wound of the right chest wall contained in the Philadelphia Vista electronic records system dated from July 2012 through the present, and from any other sufficiently identified VA facility.  Additionally, all documents contained in any temporary file that were not forwarded to the Board should be associated with the claims file.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.
 
2.  The AOJ shall ask the Veteran to complete an authorization for VA to obtain all records of his treatment for hearing loss, tinnitus, a left shoulder disability, diabetes mellitus, a neurologic disability of the upper extremities, a neurologic disability of the right lower extremity, a kidney disability, a cardiac disability, erectile dysfunction, a psychiatric disability, and residuals of a gunshot wound of the right chest wall from the Jefferson Health System (including, but not limited to, Jefferson Family Medicine and Thomas Jefferson University Hospital).  All efforts to obtain such records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.

3.  Contact the National Archives, the Department of the Navy, and any other appropriate source to obtain any ship logs or other information detailing the movements and operations of the U.S.S. Constellation during the period from February to June 1965.  

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any current left shoulder disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  For any current left shoulder disability identified (i.e. any left shoulder disability diagnosed since June 2007), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current left shoulder  disability had its onset in service, had its onset in the year immediately following any period of service (in the case of any diagnosed arthritis), is related to the Veteran's gunshot injury in service, or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current left shoulder disability was caused (in whole or in part) by the Veteran's service-connected gunshot wound of the right chest wall?

(c)  Is it at least as likely as not (50 percent probability or more) that the current left shoulder disability was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected gunshot wound of the right chest wall?

If a current left shoulder disability is found to have been aggravated by the service-connected gunshot wound to the right chest wall, the examiner shall additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  (The absence of evidence of treatment for left shoulder problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected psychiatric disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's service-connected psychiatric disability, describe the impact of the disability on his occupational and social functioning, and provide a Global Assessment of Functioning score.

The examiner must provide reasons for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements must be specifically acknowledged and considered in formulating any opinions regarding the severity of the Veteran's psychiatric disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA audiological examination to assess the current severity of his service-connected bilateral hearing loss and to obtain an opinion as to the etiology of his current tinnitus.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All indicated tests and studies, including a puretone audiometry test and a speech recognition test (Maryland CNC test), shall be conducted, and the results of such testing shall be included in the examination report.  The examiner must also fully describe the functional effects of the Veteran's hearing disability.

The examiner shall also answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current tinnitus had its onset in service, is related to the Veteran's reported noise exposure in service, is related to his service-connected hearing loss, or is otherwise related to a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on the Veteran's reports of noise exposure in service and his reports of a continuity of symptomatology in the years since service.  

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report noise exposure in service, tinnitus in the years since that time, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  (The absence of evidence of treatment for tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)  If the examiner rejects the Veteran's reports regarding symptoms or a continuity of symptomatology, the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to assess the current severity of his service-connected gunshot wound of the right chest wall.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  (The examiner should refer to the service records and May 1966 VA examination report for information regarding the exact location and initial effects of the wound.)

The examiner shall report all residuals of the Veteran's gunshot wound of the right chest wall, including, but not limited to, any orthopedic, muscle, and neurologic impairment.  It should also be specifically noted whether there has been any effect on breathing because of damage to muscles affecting respiration, such as might result in restrictive lung problems.  (If so, a separate pulmonary examination should be conducted to assess the lung function.)

The examiner shall note the presence and severity of any signs and symptoms of muscle disability associated with the gunshot wound to the right chest wall, such as:  loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, entrance and exit scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

The ranges of any joint impaired due to the gunshot wound of the right chest wall shall be reported in degrees.  The examiner shall also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner shall secondly address any loss of endurance, coordination, speed, or strength because of symptoms such as pain and equate the level of impairment caused by all such losses to an equivalent level of decreased range of motion, stated in degrees.  This shall be done for all appropriate ranges of motion.

The examiner shall report the nature and severity of any ankylosis and of any other orthopedic impairment associated with the gunshot wound of the right chest wall.

The examiner shall specify any nerves affected by the gunshot wound of the right chest wall and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

The examiner shall also report the severity of any scars associated with the gunshot wound of the right chest wall, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

The examiner must provide reasons for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements must be specifically acknowledged and considered in formulating any opinions regarding the severity of the Veteran's gunshot wound of the right chest wall.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

8.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

9.  If any benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

